Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This office acknowledges receipt of the following item(s) from the Applicant:
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 11/29/2021 has been entered.
2.	Claims 1-10 and 28-37 are presented for examination.
Response to Arguments
3.	Applicants’ arguments have been fully considered but they are not persuasive.
	Applicants argue, “The specification does not state that the second logic value must be inverted in order to output the first logic value. Rather, the Specification describes that a logic value may be inverted.” Examiner respectfully disagrees with this statement because Figs. 5 and 8 and paragraph 88 of the specification disclose that “in some cases, one of the polarities (e.g., either first polarity or second polarity, either the negative or the positive polarity) may be identified (defined) as the "default" read polarity and the other polarity may be identified as the "alternative" or "inverted" read polarity. In such cases, logic values sensed using the default read polarity can be output as- sensed at block 520 (e.g., no need to invert at block 515), but logic values sensed using the alternative read polarity may be inverted at block 515 such that the inverse (opposite) of the sensed logic value may be output at block 520.” The claim 1 recites in lines 5-6 “in response to the first read command and as part of the first read operation, a first read voltage having a first polarity to the memory cell” identified (defined) as the "default" read polarity and no need to invert at block 515, also see 810 of Fig. 8 ; in lines 7-10 of claim 1 
	It is noted that the amendment of claim 1 is now reflected to the embodiment or Fig. 8.
Claim Rejections - 35 USC § 112
4.	Claim 1 is rejected under 35 U.S.C. § 112, second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  inverting the second logic value to the first logic value in order to output the first logic value as shown in step 515 or 840 of Fig. 5 or Fig. 8, respectively. See allowance of claim 28, lines 12-14.
	Claims 2-9 are rejected due to the rejections of the parent claim.
	Allowable Subject matter
5.	Claims 1-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112 set forth in this Office action.
	Claims 28-37 are allowed.
6.	The following is a statement of reasons for the indication of allowable subject matter:
	Claims 1-10, see an argument in item 3 or 4 as set forth above to incorporate step 840 of Fig. 8 into claim 1.
	Claims 28-37, see previous Office action.

8.	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the date of this letter.  Failure to respond within the period for response will cause the application to become abandoned (see MPEP 710.02 (b)).
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hoai V. Ho whose telephone number is (571) 272-1777.  The examiner can normally be reached 7:00 AM -- 5:30 PM from Monday through Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on (571) 272-1852.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/HOAI V HO/Primary Examiner, Art Unit 2827